Exhibit A
                                                         CML DOCKET NO.
                                                                                         Trial Court of Massachusetts ~
                  Summons
                                                                                         The Superior Court
                  `                                 I9003CVol t69
.wc.n~lvl—                                                                                Robert S. Creedon, Jr.    C1erk of Courts
C3Aitfln,SirfZC~~ 1lS. TE•TEsLUE                                                          Plymouth                     County

                                                           Plaintiff(s)
                                       V8.                                e Bapz Plymouth Superior Court
                                                           5E
                                                                 'It-,
                                                                   r
                                                                                          72 Belmont Stn:et

                                                                                          Brockton, MA 02301
                                                         Defendant(s)

                                                       Jc Tf3t_v


             THIS SUMMONS IS DIRECTED TO            Jrr.T6                  KIi2.l..lGE-5_ (Defendant's name)


You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the PlaintifPs Complaint filed
 against you is attached to this summons and the original complaint has been filed in the Plymouth Superior                 CourL
                                 YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1. You   must respond to this lawsuit in writing wiithin 20 days.
If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint
You will also lose the opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect to
resolve this matter with the Plaintiff. If you need more time to respond, you may request an extension of time in writing
from the Court.

2. How to Respond.
To respond to this lawsuit, you must file a written to response with the court and mail a copy to the PlaintifPs Attomey (or the
Plaintiff, if unrepresented). You can do this by:
         a) Filing your signed original response with the Clerk's Office for Civil Business, Plymouth Superior            Court
          72 Belmont Street, Brockton, MA 02301                           (address), by mail or in person AND
         b) Delivering or mailing a copy of your response to the Plaintiffs Attomey/Plaintiff at the following address:


3. What to Include in Your Response.
An "Answer" is one type of response to a Complaint Your Answer must state whether you agree or disagree with the fact(s)
alleged in each paragraph of the Complaint. Some defenses, called afflrmative defenses, must be stated in your Answer or
you may lose your right to use them in court If you have any claims against the Plaintiff (referred to as counterclaims) that
are based on the same facts or transaction described in the Complaint, then you must include those claims in your Answer.
Otherwise, you may lose your right to sue the PlaintifP about anything related to this lawsuit. If you want to have your case
   heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending your Answer.
                                                                                                               c
                                                         A tfu@ CO AII9sr;

                                                                             DaPutY Sbsriry SufloBc Ctwniy
      3(cont). You can also respond to a Complaint by filing a"Motion to Dismiss," if you believe that the complaint is legally                                                     ~
      invalid or legally insufficient A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
                                                                                                                                                                                    ~
r.    Mass. R. Civ. P. '12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
      described in the rules of the Court in which the complaint was filed, available at:
;..
                                                        www.mass.gov/court5/case4egal-res/rules of court

      4. L-egal Assistance.
      You may wish to get legal help from a lawyer. If you cannot get legal help, some basic information for people who represent
      themselves is available at www.mass.ggov/courts/selfhelp.

      5. Required Information on AII Filings:
      The "civil docket numbel" appearing at the top of this notice is the case number assigned to this case and must appear on the
      front of your Answer or Mation to Dismiss. You should refer to yourself as the "Defendant" ,

                Witness Hon. Judith F                 ant                  , Chief Justice on                                                    20            (Seal)

                Clerk-Magistrate                     ~~~ "' ~                       '--~,
                                                                                        ~
       Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the summons before it is served an the Defendant




                                                                  PROOF OF SERVICE OF PROCESS


      l hereby certify that on                                  . I served a copy of this summons, together with a copy of the complaint
      in this action, on the defendant named in this summons, in the following manner (See Mass. R. Civ. P. 4(d)(1-5)):




                   Dated:                                                                            Signature:




      N.B. TO PROCESS SERVER:
                PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH ON THE ORIC,INAL
      SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.



                                                                                                                         Date:


                                                                                                                                                           rev.
                                                    DOCKET NUMBER
                                                                                 Trial Court of Massachusetts                    ~
        CIVIL TRACKING ORDER
           (STANDING ORDER 1- 88)                    1983CV01139                 The Superior Court

cASE NAME:
                                                                                  Robert S. Creedon, Jr., Clerk of Courts
    Baron, Serge vs. JetBlue Airlines

                                                                                 COURT NAME &ADDRESS
To: JetBlue Airlines
                                                                                  Plymouth County Superior Court - Brockton
                                                                                  72 Belmont Street
    '                                                                             Brockton, MA 02301




                                              TRACKING ORDER - F- Fast Track
           You are hereby notified that this case is on the track referenced above as per Superior Court Standing
  Order 1-88. The order requires that the various stages of litigation described below must be completed not later
  than the deadlines indicated.


               STAGES OF LITIGATION                                                   DEADLINE


                                                                            SERVED BY         FILED BY             HEARD BY

   Service of process made and return filed with the Court                                   01/21/2020
                                                                                                               , .:. .
   Response to the complaint filed (also see MRCP 12)                                        02/20/2020

   AII motions under MRCP 12, 19, and 20                                     02/20/2020      03/23/2020             04/21/2020

   AII motions under MRCP 15                                                 02/20/2020      03/23/2020            04/21/2020

   AII discovery requests and depositions served and non-expert
                                                                             08/18/2020
   depositions completed

   AII motions under MRCP 56                                                 09/17/2020      10/19/2020

   Final pre-trial conference held and/or firm trial date set                                                       02/15/2021

   Case shall be resolved and judgment shall issue by                                                       10/22/2021




  The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
  Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
  This case is assigned to



 DATE ISSUED        I ASSISTANT CLERK                                                                  PHONE

   10/23/2019                                                                                             (508)583-8250
                                                                                         DOCKETN UMBER                                            ~ Tp'ial COLIP~t Of MaSSaChIlS@ti$
'~CIVIL ACTION COVER SHEET                                                                                                                               The Superior Court                                      WI

  PLAINTIFF(S):                                                                   '~                                                               COUNTY

 ADDRESS:                                          1~~j~~~ L5:~aiZIii                                               ~•`e ~,
                           ~                                                                                        ~1V

                                                                 ~il 1       [11 7'~
                                                                               -~
                                                                                           Ca                         DEFENDANT(S):            j~_ 7 ,. [• ~~.,f
                                                                                                                                               L                                                            e
                                                                                                                                                                                                             C        ~A
                                                                                                                                                •4i.C~~S-.L4
                                                                                                                                              a
 ATTORNEY:

 ADDRESS:                                                                                                             ADDRESS:




 ©60:
                                                                     TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)

                CODE NO.                                    TYPE OF ACTION (specify)                          „                    TRACK                      HAS A JURY CLAIM BEEN MADE1
                                                 ~ti;'~]tv' i~ L~i~Y ~ll~ljll~I l~t`1 ~                                                                      ~YES          ~ NO
             _~
 *If "Othor" please describe:                                    T


                                                                       STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and delailed statement of the facts on which lhe undersigned plaintiff or plainliff counsel relies to determine money damages. For
this form, disregard double or lreble damage claims; indicate single damages only.

                                                                                                        TORT CLAIMS
                                                                                            (attach addilional sheets as necessary)

A. Documented medical expenses to date:
              . hospital
        1..Total  . .    expenses ............................................................................,,.......,.........................,. ...........................,.....................   $
        2. Total doctor expenses ....................................................................................................................................................................   $
        3. Total chiropractic expenses ...........................................................................................................................................................      $
        4. Total physical therapy expenses ...................................................................................................................................................          $
        5. Tolal other expenses (describe below) ..........................................................................................................................................             $
                                                                                                                                                                                  Subtotal (A):         $

B. Documented lost wages and compensation to date ......................................................................................................................................                $
C. Documented property damages to dated ......................................................................................................................................................          $
D. Reasonably anticipated future medical and hospllai expenses ....................................................................................................................                     $
E. Reasonably anticipated lost wages ...........................................................................................................................:...................................    $
F. Other documented Items of damages (describe below) ................................................................................................................................                  $


G. Briefly describe plaintift's injury, including the nature and xtent of injury:

    Lom6at 'P1n— 111 i~ ~ ` ~                                                            5     I'{'~CRI~~'1~ ®!                                                                      TOTAL(A-F):$           1
    .Phlb i~A ~ ~-HE
                    ~P                                                                        CONTRACT CLAIMS
                                                                                     (attach additional sheets as necessary)

Provide a detailed description of claims(
                                                                                                                                                                                           TOTAL: $
 JL t~f=~~                              ~C3~`~ IEf2.i'1~14~1~-1 t,O u~'6d~~(~c~ `~T1 L~.
                           1:L~1~.C'~flc~
  On0sEf— F 4Y1LIA . j Fi i'b c,a9 F1 5 14 ~~~1~. b i'i; RT~C,0 i r.i~r"~"1iil~T~Ofl
Sign~a~ureof At1~e~~ o Se Plan~tiff~X_~~ ~~"j~Z"~ '                                                                                                                                           Date: ~
RELATED ACTIONS: Please provide the case numbe , as                                                      e, an           unty of any related actions pending in the Superior Co rt.



                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

Signature of Attorney of Record: X                                                                                                                                                            Date:
~J




                      COMMONWEALTH OF MASSACHUSETTS
                      TRIAL COURT OF THE COMMONWEALTH

     Plymouth, ss                                         Docket No:




                       " Plaintiff(s)

     vs.

     ~l~~
       ~      ~.l~C ~.HL~;~~
                           a     5
                       Defendant(s)


                                        COMPLAINT




     Dated:                                                     1'fl~
                                                            ` .`7         ~
                                                    Signature
                                                    489 6ai i LE5 F A~~~
                                                    Street Address
                                                    '6i2l)C'eLT011
                                                    City/Town/State/Zip
                                                    (o 11 9--"A 14A .
                                                    Telephone No.
                                      COMPLAINT

FACTS

SERGE BARON, brings suit against the Defendant JetBlue Airlines (hereinafter referred
to as "Defendant"), and in support thereof state as follows:

       Serge Baron (the "Plaintiff') a former employee of JetBlue Airlines (the
"Defendant") that work as Ground Operation. On June 25, 2017 Serge Baron was injured
while on the job. Serge Baron injury affected his sleep, has numbness on the right side of
my body and was on medication that does not allow operating a vehicle. JetBlue Airlines
was notify of Serge Baron injury and limitations upon its happening.

        On or about October 2017 Serge Baron went on FMLA for his injury. On
February 19, 2018, Serge Baron was called into a meeting with his superiors. In the
meeting Serge Baron was questioned about Serge's injury and disability in details. Serge
felt uncomfortable with this line of questioning because my medical reasons should be
discuss with just anybody. JetBlue Airlines (the "Defendant") was aware of my disability
and had received the appropriate documentation and had no need to have any reason to
have Serge Baron discuss his health with just anyone.

        Serge Baron express his discomfort and excuse himself the meeting. When Serge
Baron returned home Serge saw he had received an email that morning notifying him that
FMLA had been revoked and Serge had until March 11th, 2018 to see a doctor and get
reapproved. This action was unprompted and pre-text to seek retaliation against Serge
Baron due no reason was giving. Serge Baron promptly filed an internal complaint on
March 17'', 2018, in response to the Februaty 19'', 2018 meeting and continuing
harassment from JetBlue Airlines superiors concerning information on my disability.
Serge Baron had enquired about his complaint on multiple occasions and has not been
notified or no action was taking on Serge's complaint.

        Serge Baron was reapproved for FLMA on March 12, 2018. On or around April
2018, Serge injury was still persisting and Serge went to see his doctor. Serge doctor
suggested light duty; Serge presented JetBlue Airlines with the accommodation and
Serge was denied. Serge was aware light duty on JetBlue Airlines (the "Defendant")
wasn't base off who really needs light duty a favoritism base off who had a great
relationship with supervisors. Rather than accommodating Serge Baron was taken offthe
schedule. Serge Baron applied for disability and was out of work from May 4th, 2018
until August lst, 2018. During Serge Baron time on disability it was an on going to battle
to receive compensation. Despite the persistence of Serge Baron injury, Serge could not
continue to not work for financial reason. On July 11t `, 2018 Serge Baron went to his
doctor asking to be release against doctor orders to return back to work due to f nancial
reasons.
       ABOUT SERGE BARON

        JetBlue Airlines (the "Defendant") hired Serge Baron (the "Plaintiff) on or about
November 4fl', 2015 as a Ground Operation Crewmember. Serge has held that position
until Serge was fired on Wednesday August 86, 2018 after five days returning from On
The Job injury. Serge was retaliated against and fired because of my work injury and
complaints. Serge was out of work due to lumbar spine injury for about 73 days from
May 0, 2018 until my return Wednesday August 1't, 2018. Serge was and still am
attending physical therapy (8 Visits) 2 Per Week for 4 Weeks (Exhibit E).


       COMPLAINANT'S EMPLOYMENT WITH JETBLUE

       A. Serge Immediate Dependability And Performance Problem

        JetBlue Airlines (the "Defendant") has a two for one point system that they use
with their employees. The point work from the time you receive an occurrence (i.e,
calling out of work with or without cause), a year from the date the occurrence is remove.
Half point is you arrive to work late and full point is for a call out within 31 minutes prior
to your shift, two for one is when you call out two days in row, which count as one.

       While it is accurate JetBlue Airlines (the "Defendant") list my LOC (Letters of
Conversation) that were document by my supervisors that never affected my performance
to complete the duties, Serge always surpasses the jobs objective. LOC (Letters of
Conversation) were conversation to help not make the same mistake again, that doesn't
mean Baron was in trouble.

       B. Serge Suffer An On-The-Injury.

        On June 25'h, 2017, Serge did suffer an on-the job injury. Serge Baron (the
"PlaintifP') was attending physical therapy (Exhibit E).

       On October 1 l'h, 2017 Serge did file for intermittent FMLA leave when I couldn't
continue with my back pain in connection with the June 2017 injury.

      C. Serge's Dependability And Performance Between August 2017 and
January 2018.

        Baron's call out were documented and approved by FLMA (Exhibit B).

      D. In February 2018, JetBlue Questions Serge About His Pattern of
Absences,

       A meeting was held on February 19'h, 2018 with Serge Baron (the "PlaintifP') and
JetBlue Airlines (the "Defendant") Supervisors (Diana Marcela and Michael Fiske),
Michael Fiske acknowledge that he knew that Serge was approved for FIVILA and it
within Serge's right not to disclose my reason. All Serge call outs were approved by
FMLA with dates and conformation attached (Exhibit B). Serge Baron (the "Plaintiff')
was approved for intermittent leave and has been approved until the Federal Family and
Medical Leave Act (FMLA) from October 10'h, 2017 through April 10, 2018 (Exhibit F).
Serge re-submitted his recertification on or about March 12t ', 2018 and Serge was
approved again (Exhibit G).



       E. In March 2018, Baron Complains About The February 2018 Meeting

       Serge Baron (the "PlaintifP') submitted a letter to JetBlue Airlines (the
"Defendant") People Department express about how the February 19lh, 2018 meeting
went and wasn't to please with Serge supervisor approach. Never once in Serge's letter
mention the meeting is or could be represent as retaliation for taking FMLA leave
(Exhibit H).

       F. In or Around Apri12018, Serge Request A Light Duty/Transitional Duty
Position.

       Serge Baron (the "Plaintiff') doctor did submit a Light Duty request in or around
Apri12018, Serge at the time was going thru aggressive physical therapy and taking pain
medication. Serge Baron (the "Plaintiff') was a fu11 time JetBlue Airlines (the
"Defendant") employee but JetBlue minimum requirement is 32 hours to be a full-time.
Serge was never advised he was not eligible to participate in the Light Duty program.

      G. JetBlue Airlines (the "Defendant") Provided Baron with a leave of
absence pursuant to the company's Workers' Compensation Policy Between May
And July 2018.

        Serge Baron (the "PlaintifP') advised by Lori Owen a Peo~le Department
employee of JetBlue Airlines (the "Defendant") on Friday May 4, 2018 that Serge was
being taking off the schedule. In or March 2018 Serge was already pursuant to the
Workers' Compensation Policy.

       It's accurate that it states Progressive Guidance is "frozen" via the JetBlue
Airlines (the "Defendant") employee handbook whiling on leave of absence.

    1. JetBlue Airlines (the "Defendant") didn't allowed Serge to return to his original
       or equivalent position (i.e Utilities — Servicing of Aircraft Water and Lavatory).

    2. JetBlue six-month clock didn't stop mmning during the time Serge was out of
       work.

    3. In or Around June 2018 Serge was set to Bid (i.e The process for submitting
       selections for work shifts) and Lori Owens explain in an email to Serge that Per
       policy we conduct these bids at least 21 days in advance for Active
       Crewmembers. According to Serge the six month never stop because he was set to
       Bid in or Around June 2018 at 11:32 am (Exhibit I).

      H. In July 2018, Serge never Committed Leave Abuse By Refusing To
Return to Work.

        Serge Baron (the "Plaintiff') did submit a note by his orthopedic on July 11~',
2018 to JetBlue People Department. Serge never submitted a retum-to-work form
because JetBlue never provide one. Serge had to ask Lori Owen (People Department)
about the return to work form because Baron read about it in the employee handbook
(Exhibit J). Serge never refused not to come back to work, Serge ask his orthopedic to be
released back to work. Serge's worker compensation had stop and Serge had no source of
income, which cause him to return back to work whiling going thru aggressive therapy.

       Baron did terminated the phone conversation with Alvarez (People Department)
because Alvarez communication over the phone was becoming hostile, Baron proceed in
an email requesting all communication be documented via email.

     I.On August 1, 2018, Jessica Alavarez JetBlue Airlines (the "Defendant")
Human Resources employee Meets With Baron About Dependability Issues.

       Upon returning back to work Serge Baron (the "Plaintiff') met with Jessica
Alvarez on August lst, 2018 with Kendrick Thompson JetBlue Airlines (the "Defendant")
supervisor being there as witness. Alvarez started to ask Baron about things (i.e Dj)
outside of JetBlue, which Serge found uncomfortable and unprofessiorial. Serge doesn't
know Jessica Alavarez JetBlue Airlines (the "Defendant") Human Resources employee
outside of JetBlue and Serge Baron (the "Plaintiff') realize that his safety is in jeopardy.
Serge took the appropriate steps to protect his safety. Serge Baron (the "PlaintifP') sent
an email to Jessica Alvarez and CC Kendrick Thompson but Serge kept all
communication strictly professional requesting all conversation be email base only
(Exhibit K)

        It was Serge understanding after the meeting with Jessica Alavarez his safety and
employment was in jeopardy. Serge did sent an email on the evening of Saturday August
4th, 2018 stating Jessica Alvarez actions were very inappropriate and Jessica Alvarez was
acting in STALKER-ish manner (Exhibit L). Baron did file a police report (Exhibit D)
because Baron didn't feel safe. Baron proceed that following Monday August 6 h, 2018 to
get a restraining order (Exhibit D) against Jessica Alvarez because her action were deem
to be unethical.

     K. On August 8, 2018, Serge Baron was Suspended And Terminated in
RetaGation on Saturday August llth, 2018.

        Serge Baron (the "Plaintiff') suffers a Lumbar Spine Fractare from an On-The-
Job injury. Serge obtained a restraining order against Jessica Alavarez; Serge brought the
restraining order into work on Wednesday August 8th, 2018 and Kendrick Thompson
JetBlue Airlines (the "Defendant") supervisor made a copy of it. Serge Baron (the
"Plaintiff) termination was a Pre-Text situation setup due to Serge on the job injury. .




THE COMPLIANT RESPECTFULLY SUBMITTED DUE TO SERGE BARON
BEING SUBJECT TO DISCRiN1INATION BECAUSE OF THE ON-THE-JOB
INJURY OR ANY PROTECTED CLASS.

         Serge Baron (the "PlaintifP') has provided evidences to show JetBlue Airlines
(the "Defendant") developed misleading fabrication to wrongfully terminate my
employment. JetBlue Airlines (the "Defendant") employee handbook states they are
equal employment opportwuty employer but not in the case of Serge Baron (the
'Plaintiffl') situation. In or Around June 2018 Serge Baron (the "PlaintifP') was schedule
to bid (i.e Bid- The process for submitting selections for work shifts) JetBlue Airlines
(the "Defendant") explain to me I was inactive status due to my on-the job injury. Upon
my return to work on Wednesday August lst, 2018 on JetBlue Airlines (the "Defendant")
information board (Exhibit I) Baron was schedule to bid which JetBlue never inform
Serge Baron (the "PlaintifP').

     Serge Baron (the "Plaintiff') absences were medical related and approved by
FMLA until August 18", 2018 (Exhibit 1VI).

        Serge Baron (the "PlaintifP') always kept a strict professional business
relationship with Jessica Alavarez JetBlue Airlines (the "Defendant") Human Resources
employee via email. Serge Baron (the "Plaintiff') did refuse further conversation to be
prohibited via phone and strictly email, Serge Baron (the "Plaintiffl') never acted in
unprofessional manner.

        Serge Baron (the "PlaintifP') Wrongfully terminated because of an On-The-Job,
which result as Lumbar Spine Fracture. Serge Baron (the "PlaintifP') sustained mental
anguish, emotional pain and suffering and other damages arising out of this On-The-Job
Injury. Thru the Grace of God and my family I was able to maintain until I can get this
resolve.

Pray For Relief


        WHEREFORE, Serge Baron (the "PlaintifP') pray for judgment and relief
against JetBlue Airlines (the "Defendant"), as Serge Baron (the "Plaintiffl') requested
for his case to be heard in front of a judge Local, State or Federal.
        Awarding compensatory damages in favor of plaintiffs against Defendant for the
damages sustained as a result of the wrongful conduct alleged and as wi11 be established
through discovery and/or at trial, together with interest thereon. Granting declaratory
and/or injunctive relief as appropriate. Granting restitution to plaintiffs and, such other
and further relief as the Court may deem just and proper.




Respectfixlly submitted,



SERGE BARON

       ~.


Serge R. Baron

489 Battles Farm Drive

Brockton Ma, 02301

(617) 938-1468

sergebaronl985@gmail.com
Eghibit A
Gmall - Re: AGpods B1ue Book Supplemerrt Chapter 9 eldding (July 25rd, 2g1B B:g9pm E57)                                                      9/11/18, 9:06 AM




 M            Gmaif                                                                           Serge Baron <sergebaron1985@gmail.com>



  Re: Airports Blue Book Supplement Chapter 9 Bidding (July 25rd, 2018 6:09pm
  ES7)
  2 messages

  Serge Baron csergebaron1985@gmail.com>                                                                           Wed, Jul 25, 2018 at 6:09 PM
  To: "Alvarez, Jessica" <Jessica.Alvarez(cDjetblue.com>
  Cc: michael.fiske@jetblue.com

     Jessica,

     1 vfill be rntuming on Monday July 30th, 2018 with the shift 1330 — 2200 M,T ofC When I try to login to the uniform
     store it says Oh Snap! Crew Member ID cumenUy inacfive... You said in the previous email to contact you if I have an
 ,
     issue. Let rrle know when this matter is foc.

     Thanks

     Sent from nry iPbone

     On Jul 24, 2018, at 5:52 PM, Alvarez, Jessica <Jessica.Alvarez@jetblue.com> wrote:


              Serge,

              You have not responded to my question as to which of the
              available three scheduling options you would like to choose.
              Instead, you responded to my email with either questions or
              statements.

             When we spoke on the phone last Wednesday, I reviewed our
             policies and explained that a Crewmember who has not had an
             opportunity to bid because of a leave of absence is assigned a
             line out of those that remain. You did not allow me to explain
             during our call on Wednesday that your previous shift no longer
             exists due to operational needs. Instead, you stated that the
             conversation was over and proceeded to hung up the phone.
             Then you emailed askuYg for all communication to be in writitig.

             We have exercised the caring value by giving you extra time to
hltps/hnail.gmgle.condmeiW/1Ruk2dlkd97B46423eBjsver-iOJ31kCBz1U._..c1=sent&tt=161d7ebR5r/3839hsim1=164cL37dd26c9d017dsImF_164d7eb7f5r/3B39       Pege 1 of 7
Eghibit B
CONFIRMATION: ®ATES: FMLA


Between October 2017 to May 2018


1463199761 10/30 Jetblue
146326986611/05 Jetblue
146332499011/12 Jet-Blue
1`46336237611/16 JetBlue
1464104122 11/19 JetBiue
1464194241 12/03 JetBlue
146432939312/18 JetBlue
146507924212/31 JetBlue
1465080572 01/01 JetBlue
1465139220 01/07 JetBlue
1465229827 01/14 JetBlue
1465292231 01/21 JetBlue
1465421013 02/04 JetBlue
1465491272 02/11 JetBlue
1465558190 02/18 JetBlue
1465627291 02/25 JetBiue
1465715553 03/04 JetBlue


1465854620 03/17 JetBlue
1465899157 03/22 JetBlue
1465923625 03/25 JetBlue
1466001514 04/03 JetBlue
1466349291 04/08 JetBlue
1466417995 04/15 JetBlue
1466438340 04/17 JetBlue
1466486464 0 .4/23 JetBlue
1466522379 04/26 JetBlue
1466581367 04/30 JetBlue
1466594772 05/01 JetBlue
Eghibit C
ae,i; T-Mobile Wi-Fi ^ _;:        11:25 PM         9 * 63% ®1 4

                         4 Messages                  n       ~
 < AII Inboxes Return to WORK LETTER from Ser...
                                                           . ~
     From: Serge Baron
                                                   Hide ~~~~`•'
    To: Lori.Owen@jetblue.com


     Return to WORK LETTER from Serge Baron
     July 12, 2018 at 1:51 Pivl


    Good Afternoon,


    ! have attached a letter in this email for Serge Baron to
    return back to Work.

    Thanks
 .~. i: T-Moble Wi-Fi ^>;:                          11:25 PM                                          9~ 64% O, f

                                              4 Messages                                               ^ ~
   < AII Inboxes
                            Return to WORK LETTER frorn Ser...

       Found in sergebaron1985@gmaii.com AII Mail Mailbox                                                         f~`l

       Frcm: Lori Owen
       RE: Return to WORK LETTER from Serge Baron                                                     Hide
       To: Serge Baron -
       July 12, 2018 at 2:29 PM


       Hi Serge, I just forward your letter to WC Team in
       LSC. Once I hear back, I will give you a call.

       See tJlore from Serge Baron                                                                                ~
                                ..   . _ ..y        ...~,~f.~:T.•~r...:,.~,;.-r•._.:..
                                         , .......:..........n._..x.  .:..t...[rv-. _;3.::^t~... ..    -     .~   .,.:.. .

       Found in sergebaron1985@gmaii.com A(I Mail Mailbox                                                         ~

       From: Lori Owen
       RE: Return to WORK LETTER from Serge Baron                                                     Hide
       To: Serge Ba'ron
       Ju1y 13, 2018 at 4:31 PM

                                                                                                                              z.
       Hi Serge, I haven't forgot about you. I just sent a 3rd
       email to WC Team and still haven't heard back. I will
      hopefully close this matter with them no later than                                                                     `
      this Monday.

       I apologize for any inconvenience this has caused.

      Lo ri                                                                                                                  -
                                                                                                                             y,
                                                                                                                                 1




      See More from Serge Baron                                                                                   ~
   , .:..  — .. - :.•          ,< ...::.~-.:
                  ,.. .. .....:..        .,:,~:.,,              ••--•~~ :     ~::.:.;.•;., :. . .
                                                                                    .::....                        ,

      Found in lmportarit Mailbox                                                                                 ~
          •.-..                                                                                                              :=.
                 . Siri found newr contact info
          ..:...~.                                                                                                ~           :.
- ... ............

   P                    f:l
Eghibit D
&:i; T-Mobile Wi-Fi ^^                                 11:25 FM                                      -4 * 64%93-
                                                                                                              = f

                                                 4 Messages                                                ^
  < Afl Inboxes
                                 Return to WORK LETTER from Ser...
_..._.._ rrCErrE: 'CvrT"vwen                                                                                            Y~
      RE: Return to WORK LETTER from Serge Baron                                                       Hide
      To: Serge Baron
      July 13, 2018 at 4:31 PM


      Hi Serge, I haven't forgot about you. I just sent a 3rd
      email to WC Team and still haven't heard back. I will
      hopefully close this matter with them no later than
      this Monday.

      I apologize for any inconvenience this has caused.
                                                                                                                                          ~
      Lori                                                                                                                               ;.

      See Niore from Serge Baron                                                                                         a                ,"
                          ..... . ::......   .. .:s...a:+'s4r:
                                      ... ::-.'~z...           .. .._:,;,..
                                                     ~ :rt -:uf:v         .. ..-. .' ,... ......
                                                                        ....^iy+..x.........~
                                                                              .                    . . :.. C"• . , . _ : - ....,.:   ..;.r.:
                                                                                                                                            .
                                                                                                                       . .. .. .     .

      Found in imPortant Mailbox                                                                                          ~

      " Siri fortnd new contact info
     rq
        Lori Owen add...                                                                                                 Li

     From: Lori Owen                                                                                                          ?
                                                                                                                       -'.._\ `
     RE: Return to WORK LETTER from Serge Baron                                                       Hide              ~        `
     To: Serge Baron -                                                                                                                   y
     July 18, 2018 at 10:58 AM                                                                                                           ~


     Hi Serge, I'was finally able to get in contact with
     Michelle and your all set to return back to work
     ASAP. I apologize about the delay, our jetblue email
     system recently went through a update and their
     emails were sent but never delivered. Please give
     me a call ASAP 617-716-3530 to discuss your bid
     line options.




                                        0
Print neport - MaBrocklonPd                                                                                                  8/8/18, 8:08 PM



                                                     related injury and she is mentally abusing me. I would like this stop so I can
                                                     continuewith my life. l want herto stay awayfrom me.


    Print This Report




httpsJ/secutA.coplogic.coMtlors/en/61ing/showprintablercport7tlynparam=1533341288791                                            PaOe 2 of 2
                                                                                                                         ,
Print Report - MaBrocktonPd                                                                                               813/18, 8:08 PM




                                                                                                        Brockton Polfce Department
                                   This incident has been reported tn the
                                                                                                                   7 Commercial St.
                                          Brockton Police Department
                                                                                                                 Brockton, MA 02302
                                             and is pending approval
                                                                                                                       508-941-0200

   6eneral Infonmation
   lncidentType                                     Harassing Phone Calls
   Tracking Number                                  T18000386
   Report Date                                      08/03/2018 08:07 PM


   Reporting Person Infortnation
   Name                                             Baron, Serge R
   Home Address                                     489 Battles Farm Drive, Bmckton, MA 02301, US
  Home Phone                                        617-938-1468
   Mobile Phone                                     617-938-1468
  Email                                             sergebaron1985@gmail.corn
  Employer Nan1e                                    JetBiue
  Work Address                                      300 Tenninal C, Boston, MA 02128, US
  Wo11c Phone                                       617-716-3535
  Race                                              Unknown
  Ethnicity                                         Not Of Hispanic Origin
  Sex                                               Male
  DOB                                               12/27/1985
  SSN


  Incident Infonmation
  Incident iocation                                 300 Termfnal C, Boston, MA 02128
  IncidentTime (start)                              08/01/2018 02:30 PM
  IncidentTime (end) .                              08/01/2018 03:00 PM
  Location Type                                     Other/Unknown

  Harrative
                                                    Jessica F. Alvarez (617)-716-3578 is harassing me and stalking me- I don't feel
                                                    safe at work. Jessica has created an hostile bully filled work environment. She
                                                    is stalking me knowing tune and places I will be at. She is stalking me on social
                                                    media platforms. I am scared because during a meeting she was describing
                                                    places I was at that wasn't pertaining to my work at JetBlue- On SundayJuly
                                                   29th she describe a location I was at betweert the hours of 7pm-lipm. She has
  lncident Description                             put me at an uneasefeelingto be around her. This p2rson has intimidated and
                                                   threatened myjob on numerous occasion with the last incident being on
                                                   Wednesday August lst 2018. I'm actually considering to delete mysocial
                                                   media platforms bemuse she stalking me too much. I'm retumingfrom a work

https;//secure.coplo0ic.com/dnrs/en/filing/shuwpdntablerepert7dynparam-1533841289731                                         Pege 1 oi2
Review Report - MaBrocktonPd                                                                                               6/3/16, 6:06 PM




                                                           Harassing Phone Calls
 start                     Yourseff                  IMident              >   Narntive           L       Review        5      Fnish

   Cancel Report Subxnit Report

   Review Report

   Please review the report lf all the information is correct, clidc the Subrnit button tn submitthe report If you need to modify some
   infonnation, dick tfie desired modify link. This will be your last chance to change information forthis report.

   General Information

   Incident Type Harassing Phone Calls

   Person Type Individual



   Reporting
   Person          modify
   infonmation

   Frs[ Name       Serge

   Middle Name R

   Last Name       Baron

   Home
                   489 Battles Farm Drive, Brocktnn, MA 02301, US
   Address

   Home Phone 617-938-1468

   Mobile Phone 617-938-1468

   Email           sergebaron1985@gmail.com

   Employer
                   JetBlue
   Name

   Work Address 30D Terminal C, Boston, MA 02128, US

   Work Phone      617-716-3535

   Race            Unlmown

   Ethnicity       Not Of Hispanic Origin

   Sex             Male

   DOB             12/27/19aS

   SSN


https://secure.coplegic.coMdors/en/revtewrepart?dynparam=1 533341166221                                                        Pege 1 of 2
Revlew Report - MeBrocktonPd                                                                                              6/3/18, 6:06 PM




   Incident                                                                                                                                 0
               modi(y
   Information

   Inciderrt
                   30DTenninal C, Boston, MA 02128
   Location

   IncidentTime
                08/01/2018 02:30 PM                                                                                                             ~
   (start)

   IncidentTime
                   08/01/201803:00PM
   (end)

   Location
                   other/Unknown
   Type



   Narrative modify

                   Jessica F. Alvarez is harassing me and stalking me. I don't feel safe at work. Jessice has created an hostile bully
                   filled work environmerd. She is stalking me knowing time and places I will be aL She is sWlking me on social roedia
                   platfonns. I am scared because during a meeting she was describing places I was at that wasn't pertainingW my
   Inc7dent        work at JetBlue On Sunday July 29th she describe a location I was at between the hours of 7pm-llpm. She has put
   Description me at an unease feeGng to be around her. This person has intimidated and threatened my job on numerous
                   occasion wlEh the last incident being on Wednesday August 1st2018. I'm actually considering to delete rny social
                   media platfonns because she statking me too much. I'm retuming from a work related injury and she is mentally
                   abusing me. l would like this stop so I can continue with my life.             ISession ex ires in 29:28.
   [ancel Report Submit Report

                                     Copyright ® 2018 LexisNexis. Terms & Condttions I Privacy PoUcy




hrips://saoure.coplopic.ccMdors/en/raviewrepnrtTdynparam=1583341166221                                                       Pege 2 01 2
                          i~kElii~110Rk16t ' D~T1q 1t1~T~ :                                                                         MAS.SAC!USETT3.
        tllPAS
                                                                                                                    CiOliif fiAlEih-161111.10:121-W
            ruxnfraE ~6~~1                                                                                                                               ~T

                                                                                                                                                                                           n

~ ~d►111at1~Z .:                                              n~sa+~             •        ~ot                                                       ~~
. 11i~~7VE                                                                                CJwk
  , .    _..
               FAST~Dr+ ~i212!                     -          wrcaoraia++                                           ~tttes7~wlwtl~vau'~1 "
                                                                                                                                                                                          C°
               ll~0(FOOiRM
                                                               ~as~trap                   arr~aRotin                na~sraarati/wtsu~?1                                                    ~i
~
I -
                                        ~
                                                                         ,
                                                               MEnlgMBE                        i.^'I~~~!f~~/
~               ~
~               II TtiOr~~sierada~o`~ti0wnwriaia _ • .D TAaOrdrr~amcRia~Mbf~d!~w                                                                                                    >     ~

                     tiAM~ll~nBdYwie                ,d~i~dap~d.:     PaicsDeql                 .                        P~+IO~af : :
                               ,•q,q, ~ w~;. a7. P            .         .. ,                             .           .
                                                   o .                                                                       :-
                      rauAnEum9®,~ausEn+EPt~ur~FFOyotniirqa~enpOrq6t~amteRiND~7~~Ya'hrD~9tsPkio1M
                                          Mof Y~Tn
            i •. ~ -Jfarafn~rnefaacia¢rys+dh~ri7nNJYEALlO¢i06tID110F70WW.ASBifEaLAafiFf(t).bl e<p wAasd as7~
              ~'     'tviduc! ar~ed at the PYrrOS atd iYaaSeQ b OnR~eia.lThrn~.iilaa~ or ~*aag~b P~l. Q~ bf ~9 ~~.---..     ..
                     }himt nr 4+eas ti nutr fie PWritiftagaye irtinici teh[QB uiiqly. ar (,~ bY ~~0+*Oi Qm b~+~ idarDt asa3
                     ad Gzt~ +~e. aLaMo7 Tw4' ®3 aeQi iRaY b~e (GL C~Sa 738.13F, 73ii, 2Z uA. ZZ 21, 24BJ er~ a did
                :. ::f§75~)•ac~st~an8~{3)•am~olhzuscci(§qN•atdrtg¢yi~rscnrtciamurse(G1cZT~§~.                   •' ~~ '

    .~. ~'~'oi1 u~ o~mH~ M077o CorrK771E ~fRF~ clt~ n P~rL bp ~aie, n~~npat aCiarbe a~a ~edt)' ar tza~ .: ..
             mmeqne abe, fo ztiy sC kw—tq.L pmrds fom Qc ptaAR evm 7the Rsfid arrss Lo abr Q reqtest mia i The adr
             eszy6ori b Rs ada o tmt rou raay xM b fn Ptait7bi ma7 a byst~ ar aRic asttiarsmd a5 ar mpea af f fied tdh
             4em~taft3ihtarep+edby~lenriarinA--- :
               ~.7nuiilEam6®ioJENiwurArRMIFEPUIPrrFFsFM=9+CE                  at         .
    I          i •~BATiLF?S~Ilis-DwE-BRDORDMM                                   '.'                         '
                    ~dtTeE~tios~cq7aa~moonbimarf~qPta~itwY!esYlt "
    ,               Cl" ~iba[it~d. F+~ abo 0~ t~ rnnart awe~ t~ri 4e a6o apab?rt+t h3~rq at mt4b tazTdf daeinD j?
                      " ~Yif'f~iftsacsdei+cs4loc~d

    .,          •O~ 1'01ii1~£~lDitSl1Q1A$r_FAOb~PL~rnRiF~•'s
                              r                              yRRl~tAf.Eioalad.C'                                                                                  <
                    . ~.t~':ae~~C`-e~gas~iu • . , . ,
    ~                sd~reatafe.lautswAv~abhur[ti~'~~*a1c                                          ~'   ?      '                           =                  `
                      74UAM~D7DG0~Ft~lSASF,~fiEPL/~R[~ila;     hkxsessriaadszad~sct[mqtdfiat~a~ 6ba
                      PaidVjusaqor              13bqa?a7pgdaacV{pirp4Cth#'tItlroopt~R5s4bad ~
                                                                                                                                                    r . t....         ...
                              ....~..-7_..-....-~__.._.a.i.F.~. ..._~       -r. _.
                                                                         ,. .          . - ^ :,•        _~                  .,,.r      . ....:


                 9 MQTIm 7n L11X BiFORiEI[H(T
                    1: M 4pWRi ar ei                        re ipon Qc Ock~ a h~d a cvp~ af the Catpta~t a~C a Ceitbed ccq d Cds .
                      ader ~ad SlcsDaaJ ad IIOdDIElalOffenca b 4b caat t( Cis bmc ia dserlccS C3 sc~:aj i~d be made bytr=k4
                      tidi mp~s Y C` Oead~iYidd~esaliq~n tbwe hut mty d Qie poix amcff is u abb b Eei et aidi ooFies q Tmd b Om
                      Uafetdart
        f          2 D~1~de.ilrfoaa~+ Fam amo~iec tea 0rdar. Q 1 Pu rn mpob an w G4 ~tts.                                P.D.
                   4.           ~for1»O~ Ca X est                          PCF"b          Da~hrtlb(~t
                 ❑ 5 Mtmmt
                      Qfri~~iiialmaftdbvd~l~rylomoFCartt~.: :                  PD.rc?Llalby 11klq9vn [10016r
                            ~                          __~>;yt.~'''•F
                 DataiM~um~ '         ireOFrK                     60!<icwn~i.vnsai[~i.''                _
        `:       6t6i10                   ~                                                                  StGffAllFEOi
                                                                  ~H~ At4pK
        ~ ~~     ~oasvi•doqe.'"ditf'attlalst:YLSuooaL _r .                                                   z ,;                               -

                                                                         ~~~. QHi1FIML4iR7UEJASR                                   (~;,,
                 mru~.' fioa..RASE1 BB~tARD-                                                                                  ~~_,.`
                                      .                       .   ,~.:       .   l,.

               ' rr.r+rsrw~is~raa~l~.~is+.nN~osrrNw7Mo~c~o'da4's~c~orMal~i
            .. fh dla~tlti~RR9~aGMQir~'E~htt~v[m~dadrurt~OEY*fi+~7aFa~                                                           ~on~a~NMnqs..
                                                                      iC
                 ~a+r•i•oa.oM..a,.a+w~a~~mc$aawrr.t~,.Prrars~orsua.oru+R~                                                     ~p!~14~le~~•w+aacab
                 ~aQ..w~ow.~a~wrttiwaas.wo~~a.c..                     ae~.                                                                                                      ,
                                                                 M4 M~ir~ii~                                             ~yQy aQ4dt~iRlt+r.tY ary~atoipas,:
                                                                                           t~'ti't*'t                            .'.tr'!`i.: f'•
                                                                                              ~
                                                                     -       ~         ry •, I1JG•~~~• - .    ..    .                   . . .             -                 .           . _.
Eghibit E
                                                                                                                                   '~,r._; :           _          ::"..l^1;'•.
                                                                                                                          iica H k§3 Wew!BS
                                                                                                                                ~y~~~
                                                                                                                                                                      .:' .
                                                                                                                                            ~S                      t~ .:.:Y,•
                                                                                                                                                           ,.....r.:._...
                                                                                                                                                                    .::: .
                                                                                                             J 4~I11~5~St11E~l/~Q'~,
                                                                                                           .SUIIC(-761RU'4'~ut'}'~1P~~2~{                                   t''.it
                                                                                                 lLL~~~Lf®'tio~;dY^aal{L~IHtIpfg
                                                                                                           y~oda+pa~puaa~uamiazasc'atd                              A'~~;i:
                                                                               ~1~F'aw ~el uo4eiutu~aP esca~Pe ts Bimtm s f~.}                                        ;-t7.:
,                                                                                   ~2 LLL7j'J                                                                       _• a'•
                        i                               ~" uo~qn aa yt!nt ~uep~e tu'sta~ora pam5a W PaP!^ad                                                     .;;~i
     ~                                                      apa~bu a~e sinm?y
                                                                        •,; "
                                                                              uag
                                                                               :.. . , , . . ;..
                                                                                                     p~seW
                                                        ~ ' V97, ' - -'         -          _                                                       •
                                                                                          .:.. ...       ...... .....
                                                              .
                                                      :a;..~, ",._-    .... - _:...__.:::.•..,.:.~.. . ~:::":-.
                                                                     ..,:•.<,.:~:,:.:~_.:..,;:..           _       '~:i~.~~~~~=';~~:;..y:>-::;,:::-.~;~t:~~~.;::
                                                                                                        , ....:..
                                                                                                      ..~~_...                                     -
                                                            .
                                                    •~;ltorl+I~~lu~d~nn~:.           'J _;~:'.'::'....::"':;'.::
                                                                          ..,,..._.......                  ..:-- • . .._ ..,....:.. .                            -_ -
                                                                Yd'ft~d-1Y1uC!Ida~;;~;..;:;,...~8!!a~iWaPS~S;,;
                                                                    NN'~8.3 ag F:". . : . • : ' '• '` ~ 1~?i t~~                                                    :         ;
                                                                       ~d~10411ml~Ld
                                                                                                                                                                ,:•.w::,
                            I                                             -             liof3h+t~~O
                                                                                           ~iN-9M                          ~410 ~IP~FtJ~d                         y... •
                                                                                                                                aqnN,w+eq
                                               ~?'' ~                                       S~L!lTJZ4'.- -^- •,                       ; •.~,;; ° '9Uff            ~:_:,r -
                                                                                      NOlm 3Ja3S "                                   :euiE[~l~d                    r•,'.
                                                                                                                                                                    'PY •
                                i`t'.   ' ~4                                                                                                   _
               :                                                :                                    .ia    {• ~ S . ' , ' '~ fSSH-9£~L8L,: ~
                                                                                                                       ZGOZQ YN1
          ~,. `F    .                                                 -                                        -'~~3= •     '-151~.SFp
~         k~, ,^~                                                                                     . :Y •                                                            :,.
                                                                                                                                  BLQLXi~N ~ ~ .:•
                                                                                                                             .....~,.
    :..   '.                                             ,.               ,.               `: ;1:.{.~ •' ...:. .. .:
               •~ Pl                                                                                            -
                                                                                            .:.
                                                                                          ©,..:'-:-        ~e: a1~
Eghibit F
Sedgwic`
PO BOX 14454
Lexington, KY 405 12-04 54
                                                                                               sedgwick®
october25,2o17
                                                                                       jetBlUe      BlueBeneflls
                                                                                           Phonw. (844) 31 t-0632
SergeBaron                                                                                   Fax (844)282-7078
                                                                                       Web htmJlda mtookun.can/JetBFue
52 ConneB Drive                                                                         Emalt: ciainido@sedgwickcan
Stoughton, MA 02072



RE:       JetBlue
          Appror+l of fntennittent Leave
          Case Nutnber.30178763856o00um

Dear Serge Baron:

You have reached out tn us requesting a leave of absence- Sedgwick is letBlue's administrator for leaves of
absence sudi as Short Term Disability (STD), Famity and Medical Leave Act (FMLA), and leaves of absence ,
required by state law. This notice provides important information regarding your request to take FMLA due
to a serious health condition that makes you unable to perform the essent7al functions of your job.

We have reviewed your request for intermittent leave and have approved your leave under the Federal
Family and Mediral Leave Act (FMIA) from October 10, 2017 through Apri(10, 2018.

The certification allows for the following frequency and duration:

Absences for the Condition; 2 episode(s) per 1 Month(s) witfi each episode lasting up to 1 Day(s)
Absences for Treatments: 1 episede(s) per I Month(s) v%2h each treatrrk'nt tasting up to 1 Day(s)         I

AcOons Required:

      1. End ofAeorwal —This approvaf wll expire on April 10, 2018, and you wili need to provide an
         updated and fully completed certification form prior to the expiration date if an extension is needed.
         (Paots or Inflight can use up to 72 days of unpaid FMLA leave in a 12-month period calnilated as a
          'rolling' 12 month period measured badcward from the date of any FML.4leave usage_ All other
          Crewmembers can use up to 12 weeks of unpaid FMU1 leave in a 12-month period olcvlated as a
          'rolting' 12 month period measured badcward from the date of any FMLA leave usage.)
          Failure to provide updated'mformation supporting the need for ongoing leave may result in the
          denFal of FMLA coverage.

      2. httermittent Absenee Time Reoortine—You are required to report all intermittent absences by
         caping Sedgwidc's Absence Reporting Line at (844) 341-8632 and selecting option2 for leave, wichin 7
         days of the date the absenoe ocans. Fnally, you are required to report your intermlttent absences
         in aecordance with your location procedures

Since this is intermittent leave, you are required to report any time taken underthe FMLA to your Crewleader
as soon as practicable.




                                                   1YIII~~1
Illt![3 0 1 F 8 ? 6 3 6 5 ~ 0 0 0 1 t                           4 1~
Exhilbit G
                                                                   k00                           t & a c~i
                                                                                         •alqmwejd se uoos se
   japealA%w:) jnoA ol V1Wl ayl japun uaiel awv Aue Lndai ol pajlnbai aie noA'aneai lualllwjalw sl slyl aow5
                                                        •swnpaooid ualezol moA yy,M a3uepiome w
     saouasqe luall!wjalul moA liodai ol paimbal aie noA'Apewd sirono a3uasqe ayl alep aqp;o s6ep
   C u!yl!M'—al Jol Zuoqdo 8unala5 pue Z£98-1V£ (YC8) le aurl 8wyoday aouasqy s,)plNt8pa5 8wlin
         Aq sa3uasqe 3ualLwtalw pe yodai ol pajmbai aie noA—        •     a 1                   !+ua~l •Z
                                                                            -a8eiaron y7W j jo leluap
        ayl w llnsai Aew aneal 8wo8uo jol paau ayl8wyoddns uopeuuojul palepdn apuwid ol ajnllej
                (•a9esn aneal yTWj Aue lo alep ayl woij pienupeq painseaw pouad yluow ZI Swlloi,
      e se palelniea pouad yluow•Zi e ul aneal ylnj pledun jo s-4aanm ZI ol dn asn ueo svaqwawMaj:)
       jaylo py a8esn aneal pl W j Aue jo alep ayl woy pieeWeq painseaw pouad ipuow nSwlla
      e se palelmln pouad yluourZT e w aneal yiy4d pledun lo sAep ZZ ol dn asn ueo 148lyul io sloly)
   •papaau n uolsualxa ue j1 alep uoyeydxa ayl ol jajd uuoi uo•yoylljao palaldwao Apn) pue palepdn
         ue aplAad ol paau pun noA pue'gTOZ'BT lsn2ny uo ajidxa puN lenadde slyl—I~1 Pv •T
                                                                                             :paJ!nba8 suopg
              (s)Aeo T ol dn 8upsel luawleaIl ypea yyen (s)y3uoW T jad (s)aposlda ZI :s7uaupeail joj sa:)uasqy
               (s)lep T oi dn 8ullsel aposida y:)ea yluM (s)yluoW T jad (s)aposlda ZT :uoqlpuoj ayl joj saouasqy
                                               :uopejnp pue Aouanbaij 8wenollo) ayl m4 srnoile uo!l0ywa3 ayl
                         BIOZ'8T 3si4nV qM-np tTOZ'fii ►aqolao woy ('dlwj) 43V aeeal leo!paY1i pue Allwej
         IeJapaj ayl japun aneal inoA panoidde aney pue aneal luauluualul joj isanbai moA pama!AaJ aney aM
             •qoI inoA jo suoppuni lequassa ayl uuoPad ol alqeun noA salew leyl uo!Lpuao ylleay snouas e ol
    anp y7W j axel ol lsanbai inoA 8wpieyai uoaleuuojul luelmdwl sapinoid a3nou slyl -R+el alels Aq pannbai
      aouasqe jo saneal pue'(VIWj) Pv aAeal IeDIpaW pue ARwed '(Ols) A!1!qes!0 wual Uo4S se ypns aouasqe
     ;o saneal joj jole.yslwwpe s,anlglaf sl )pun8pas -aouasqe jo aneal e 8ullsanbai sn ol ino pay:)eai aAey noA ,
                                                                                             :uojeg aBiaSieaO
                                                                  N31I000958£9L81IOE LoquLnld ano
                                                                      ansal 7uai1!w+a4ul;0 3ao+ddV
                                                                                               ;M1870t      .33i
                                                                                         ZLOZO tlW '-1y2no15
wm'4m~P!uQp:Bnu3                                                                             anla0 pauuoO Z5
                         noM
   9EOL-iHS (YFeI :aj                                                                            uaieg a2ias
  zL96-lrC(tre) :4uu4d
Swaa8aM8 I a18a                                                                                STOZ ,ZT y»eW
    °)]IMSp35
                                                                                     4SYC-ZISOC AX 'uclaulxal
                                                                                              YSWT XOH Od
       c•~                                                                                            13!^nypas
                                                                               s J c o t i t l n c 1
Eghibit H
Erom: Serge Baron                                          ~
                                                         ( ~
                                                           a
To: jessica.alvarez@jetblue.com                   Hide

Cc: Serge Baron



Serge Baron 97924 (Compfiant Letter)                       m
March 16, 2018 at 12:26 PMi
f"I Found in Receipts Mailbox



Good Afternoon Jessica,


In this email you will find I have attached my compliant
letter in this email. If you have any question please don't
hesitate to contact via email or phone (617) 938-1468.



Thank You,


Serge Baron




             jV

      Letter to HR.docx
                                  r
           156 KB
March 16'h, 2018

Jessica F. Alvarez
Crew Relations Team

JetBlue
Logan Intemational Airport
300 Terminal C
Boston, Ma 02128


To the Departinent of Human Resources,


     I am writing this letter file a complaint against Diana
Marcela Munera and Michael Fiske. The meeting I had
with Marcela and Michael on February 19'h, 2018 was not a
pleasant meeting all, I was being discriminated and
intimidated of iny job security. I feel like my work
environment has becoming hostile because of my approve
FMLA.

      The meeting that was held on Monday February 19",
2018 Marcela was asking me to provide him with specific
reason of my call out and i felt like I didn't need to speak to
her or Michael of my medical issue. If Marcela or Michael
isn't helping me find a solution to heal whiling I go thru
this difficult moment, I would like them to leave me alone
about this matter. Again I was called into Marcela off'ice on
Wednesday March 7'h, 2018 to provide me a letter restating
about the same matter and this time she included about shift
trades. Shift trade is something that JetBlue provide to their
entire crewmembers by roster apps and again I felt single
out. I do not like it not one bit and it has been bothering me
for a few days now. This amount of energy they have
invested into my schedule should be put into on how to
prevent people from getting injured for further endeavors.
      I injured my back on Sunday June 25'h, 2017 and
     I injured my back on Sunday June 25", 2017 and
without the help of the company, I took the proper steps to
protect myself. On the same day after I return froin the
hospital the company ask if I wanted to stay and continue
my shift. No consideration or compassion for my injury.
Information was very limited from JetBlue and with no
time to recover I had to take actions into my own hand. I
only apply for FMLA in October because my back pain is
unbearable to inaintain a full day of activities. I feel it
utterly disrespectful for the same day I have the meeting
with Marcela and Michael to check iny email and find my
FMLA has been REVOKED.
      That meeting felt like it was bully and intiinidation
meeting because I receive an approve FLMA. The entire
meeting was the operational coverage or critical coverage
was being impacted. I didn't have anyone there for me
when I was injured and currently ongoing treatment till this
day. I will not tolerate this type of quit pro quo if I wasn't
on FLMA I would be on Final Warning speech.

     I trust this is not the way JetBlue operates as a
company nor treats their employees. I have been with the
company almost 3 years now and never encountered such
treatment before. I would welcome the opportunity to
discuss matters further and to learn of how JetBlue purpose
to prevent a similar situation from recurring. I look forward
to hearing from you.


Yours faithfully,

Serge Baron



                                        ~
Eghibit I
~   Bostan Logan Internatianal Airport
                                         Edit
              August 1 1:16 FM
    Boston Logan Internatpona! Airport
<             August 1 1:16 RM
                                         Edit
Eghibit J
                                                                     8 Nfessages                                                      ^ ~
     < Inbox                        Airports Blue Book Supplement Chapter 9...

        From: Serge Baron                                                                                                                   ~.
        Re: Airports Blue Book Supplement Chapter 9...                                                                               Hide
        To: Lori Owen ~                                                                                                                                       S'   ~
         July 18, 2018 at 3:13 PM


        l can`t give you an answer by ~m when you call me at
        2_55pm_EST.. 1 have to speak to my family first to
        arrange things first.. l was under the impression I was
        returning to the position i was in before I left. The blue
         book said something about a return to work form
        where is that form please? tt's a 21 day notice to when                                                                                               '
        the bid start please send that as well because I didn't                                                                                               i
         receive that.
                                                                                                                                                              R
        Thanks
                                                                                                                                                              >

        Sent from my iPhone                                                                                                                                   ~
         See Mo...                                                                                                                            G~              4
-.    . ..r~.,.;
          .        . .:.. _..,...
               .,_,:~:              ..,, .~:;..:.
                          . ....r•...a:._. .
                                                    . .. ...
                                                          .
                                                              ..._.4...
                                                             .. „iq.-:±~~Tr
                                                                    .
                                                                              x...•....+r-r c,.a.~.
                                                                        .. . - .. ...-.:,.,,..          . .•_. .. '~'
                                                                                                        --
                                                                                                   .. ...
                                                                                           ..., r ._.                   . .. .,.r•
                                                                                                                                        .   . . ....         d~:

         Found in serge.baron1985@gmail.com Inbox                                                                                               ~             s:
                                                                                                                                                              :n
        From: Lori Owen
                                                                                                                                                       ~      3
        RE: Airports Blue Book Supplement Chapter 9...                                                                               Hide
                                                                                                                                                              F:
        To: Serge Baron '                                  Serge Baron •
        July 18, 2018 at 3:28 PM                                                                                                                              >:
                                                                                                                                                              ~
                                                                                                                                                              ;.
        Hi Serge, here in Boston we generally have between
        3-4 shift bids per year. Per policy we will conduct
        these bids at least 21 days in advance for Active
        Crewmembers. I have attached the return to work
        form, however your doctor note that was sent last                                                                                                    ,..
                                                                                                                                                           _ ..,

     P fl                                                                         El                                    a C~
                                                           $ Messages                               ^ ~
    < Inbox                     Airports Blue Book Supplement Chapter 9...

-        From: Lori Owen                                                                                         ~-             -
         RE: Airports Blue Boak Supplement Chapter 9...                                         Hide
         To: Serge Baron Serge Baron
          July 18, 2018 at 3:28 PM



          Hi Serge, here in Boston we generally have between
         3-4 shift bids per year. Per policy we will conduct
         these bids at least 21 days in advance for Active
         Crewmembers. I have aftached the return to work
         form, however your doctor note that was sent last
          Friday, 7/13 allows you to return with no restriction
         and no form is necessary. Please speak with your
         family to arrange things and get back to us no later                                                                   >
          than 10am tomorrow with your bid line selection to                                                                    :<.'
          start, 7/19.


                                                                                                                                ~.x
                                                                                                                                .Y
                                      pdf
                                                                                                                                $:

                                                                                                                                .~


                Restrictions ... itations.pdf                                                                                   .~
                                  589 KB                                                                                        ~
                                                                                                                                's

                                                                                                                                ,Y
            See tJlore from Serge Baron                                                                           a
                                                        .. . _._,..,: .. ...                        ... ....e.•-.~-s
.   -..::. ...a.
            .                 .. .... ... ..., . x...::......:.....
                     .... ..: ..:.....                                         .   .r   ..-.. ,. , E':~.a
                                                                                                    .             . x.
                                                                                                            . . ..r..,''r.d':

          Found in sergebaron1985@grrzail:com Sent Maiibox
                                                                                                                                .~;

         Serge Baron                                                                       7/18/18 `
         To: Lori.Owen@jetblue.com                                                         Details  r_


         Hello Laurie, I wasn`t terminated so I should been                                                                     .;
         apart of that bid becaase I'm still an active JetBlue
         crewmember (employee) so I don`t understand why I
Exhibit L
Omeil - UrienpeOell meetirg today 8.1,18 wilh Jecsica                                                                                9n1ne,10:53 AM




  M Gmai!                                                                                  Serge Baron <sergebaron1985@gmail.com>



  Unexpected meeting today 8.1.18 with Jessica
  3 messages

  Serge Baron <sergebaron1985@gmail.com>                                                                        Wed, Aug 1, 2018 at 5:09 PM
  To: Jessica.Alvarez@jetblue.com
  Cc: Kendrick Thompson <kendrick.thompson@jetblue.com>, michael.fiske@jetblue.com

     Jessica,

    For further referenoe any conversation you want to have vrith me let's do it over email. If it's a face to face meefing I
    would like to have someone there from my end a5 witness just as you did today with Kendrick. Today's meefing I
    found completely unprofessional to btind side me with the line of quesfions you was asking• This is the 2nd time
    JetBlue as a whole quesfion me about my hobby which I found to be none of jetBlues business. If jetBlue continue to
    harassed me about my pensonal life that has nothing to do with JetBlue I will be filing another complaint against for
    hostile work envimnment I don't bother JetBlue and I don't want JetBtue to bothering me. You made my retuming to
    work an unwelcoming experience. You want me to write a statement without me having any type of witness to
    corroborate my story whiling you had one the room. If you seen my Friday and Saturday call out why couldnt you see
    my Sunday call out because you didn't see me partying on those days. Like you said it's public informafion you didn't
    have anything to corroborate my Friday and Satuniay call outs. Now you trying to say I didn't cafl out for Sunday. Let's
    keep our level of communicafion via email because I don't want words to be confuse and you say you never this you
    never said that Just for mutual re-spect between myself and JetBlue.

    Thanks

     Serge

    "Did my health benefits get re-instated?

     Sent from my iPhone


  Baron, Serge <Serge.Baron@je#blue.com>                                                                         Thu, Aug 2, 2018 at 4:52 PM
  To: "sergebaron1985@gmall.com" <sergebaron1985@gmail.com>



     Sent from my iPhone

    Begin forwanied message:

    From: "ANarez, Jessica" <Jessica.Alvarez@jetblue.com<mailto:Jessica.Alvarei@jetblue.com»
    Date: August 2, 2018 at 11:31:51 AM EDT
    To: "Baron, Serge" <Serge.Baron@jetblue.com<mailto:Serge.Baron@jetblue.com»
    Subject: FW: Unexpected meeting today 8.1.18 with Jessica

     Serge,

    I doubte checked with the Benefits team and they confirmed that your medioal benefrts are active.

    Thank you.


httpr//mail.googlecaMneiVW1/lur-2B71w197848423e&jsvas=ioJ3TkCebU....783aeBsimk184f753rwdd353a3laho1=1841c89d(BW7d2dBvm6164keaed54793a6    Papelot3
Eghibit K
                               $ Messages
     < inbox      Airports Blue Book Supplement Chapter 9...
                                  o -se~rNairrsox
    - --Fourram serge~rone 52~gm~r~m

~       From: Serge Baron
        Re: Airports Blue Book Supplement Chapter 9...         Hide                =4
        To: Lori Owen
        JGIy 18, 2018 at 3:47 PM


        Hello Laurie, I wasn't terminated so I should been
        apart of that bid because I'm still an active JetBlue
        crewmember, (employee) so I do~n't understand why l
        would be left out of a bid I'm suppose to be apart of.
        21 days in advance I could of still bid from my roster
        app so it's not making sense to me. That the position
        and schedule I was there prior to FHday May 4thf 2018
        I'm not returning back too.
                                                                                                  ~

        Sent from my iPhone                                                                       ~
                                                                                                  x'.
        See More from Lori.owen@jetblue.com
                                    .,.. .    -r-•   .. .    •:.: .. .: .   . . ...
                                                                        .....          .ey.l. . - r~~
                                                                                  ~`Fw~~...

        Fot_tnri in sergeb.aron1985@grrlail,com Inbox

        LOCi Owen                                           7/18/18
        To: Serge Baron                                     Details
                                                                                                  ~
                                                                                                  A
        Hi Serge, you were out on a leave of absence which                                        .T
        places you in inactive status you were never                                              :
        terminated just on a leave. Please call to discuss                                        ;.}:
        further at 617-716-3530.

                                                                                                  -~
        See rAore from Serge Baron                                               G~                {


        Found in sergebaron198,5@gmail.com Sent Mailbox                           Q               t'i



      FJ            f7               lJ                <~                            ~
Gma- Bav097924 - N9M' Daaare~dlg) Papnfg-9 Y=Cae Flktl wiM Sedgwick                                                                       8It V10,11:02 AM




 M Gmail                                                                                      Serge Baron <sergebaron1985@gmail.com>



 Baron/97924 - New Document(s) Regarding your Case Filed with Sedgwick
 Sedgwick UetBlue@sedgwickcros.com>                                                                               Wed, Jun 13, 2018 at 3:52 PM
 To: Serge Baron <sert,tebaron1985@gmail.com>


    Good Aftemoon Serge:




    This is a letter that states you have used 10 weeks cf the 12 weeks available for Family and Medical Leave. You
    have been approved through August 18, 2018.




    I hope that this helps.




    Kathleen M. C. Reaners


    Kathleen M.C. Reiners

    Leave of Absence Representative, C.M.L.S.

    Sedgwick

    Tel: 1-844-341-8632

    Fax: 1-844-282-7036

    www.jethlue@sedgwick.com

    The leader in innovative claims and productivity management solutions




    From: Serge Baron [mailtD:sergebaron1985@gmail.com]
    Senlla Wednesday, June 13, 2018 2;47 PM
    To: Sedgwidc

htlRs://mall.googlesortJrtielVi✓1Rui=28lk-i97ea6a23e6pver=j0.l3rkC6~U....183FababB95eds1B64'~ed9wricMt,''"-- '"''=QisrY6dnda1pfe646B9Se1s1s     Pagelof2
                                      Exhibit M


Sedgwick
PO BOX 14454
Lexington, KY 40512-0454
                                                                                              sedgwicke
June 13, 2018
                                                                                     jetBlue I BLueBene6ts
                                                                                           Phonc (844) 341-6632
Serge Baron                                                                                 F6 (844) 262-7036
                                                                                     Web   httn:/lclaimlookuo.com/Je031ue
52 Connell Drive                                                                       Email: claimiMo@sedgwickaom
Stoughton, MA 02072




RE:      Jetalue
         10 weeks of FM!A
         Case Number.3017876385600011FN

Hel!o Serge Baron:

You have reached out to us requesting a leave of absence. Sedgwick is Jetelue's administrator for leaves of
absence such as ShortTerm Disability (STD), Family and Medical Leave qct (FMLA), and leaves of absence
required by state law. After reviewing your request and the documents submitted, your FMLA has been
approved from October 11, 2017 through August 18, 2018.

According to our remrds you have used approximately ten (10) weeks of FMLA as of the date of this letter.
Please note your FMLA leave cannot exceed twelve (12) work weeks during any rolling twelve month perlod.
If you use all of the FMLA tlme for whirh you are eligible and anticipate a need for further leave, please
contact your manager/location to discuss further options.




We are here to help!

BlueCarpet is a FREE service that puts you and your famity in touch with hea!th advocates and nurses who can
help with a wide variety of heaRhcare needs, including managing your health and achieving your personai
wellness goals. Vsit lifeisbetterinblue.com/bluelarpetto leam more and call 1-866-529-1675 to speak with a
nurse.


viaOne is Sedgwick's irrteractive and automated claims tracking system. Information regarding the status of
your leave requesr can be obtained 24 hours a day, 7 days a week by ca!ling (844) 341-8632 or
visiting httris://claimlookuo.com/Jet8lue. Ifyou have questions, require additional information, or
experience a change in your circumstances, please call us Monday through Friday 8:00 a.m. - 9:30 p.m.
Eastern Time.



Sincerety,

Kathleen Reiners
LOA Representative




II~WU 3 ,IY0 1 7 B 7 6 3 WIaW5 6 0 '0 1 1 F 0 ~~OY6tlY4 1I:P
omg- I fnel unowufvtable arM I feel Pm rwt bairkq nxspeemd (9muiday August 4th 2n10 0:17pm ESr)                                       9I71/78,10:55 AM




  M Gmai{                                                                                         Serge Baron <sergebaron1985@gmail.com>



  1 feel uncomfortable and i feel I'm not being respected (Saturday August 4th 2018
  9:17pm EST)
  1 message

  Serge Baron <sergebaron1985@gmail.00m>                                                                         Sat, Aug 4, 2018 at 9:18 PM
  To: Kendridc Thompson <kendridc.thompson@jetblue.com>

    Dear Kendridc,

    Hope all is well. My time at the company has been good ane so far,, but now this probtem has crept up, Jessica
    threaten to disrupt my otherwise peaceful time at the company. This letter is regarding the behavior of Jessica
    ANarez The meeting on Wednesday August 1 st,201'8, Jessica for some reason of her own, She has singled me out
    to harass, l am here to fulfill jetBlue dufies to the best of my abilities and not onoe have I let my personal life interFere
    with that.

    Jessica going dig up where I was at is a complete violation and STALKER-ish. I have file a pol'ice report berause I
    don't feel safe, I donY care if she a wbman. I want her to stay from away from me. The work environment has become
    hostile. This is not fhe first~fime I have ask all communicafion to be strictty email fomiat but on Wednesday she choose
    to violate my request. Now I don't want any forrn of communications with her and I hope she can respect that

    I have invested a good thn;e years of my life, and woukl be heart-broken to leave this place. I have faith that you and
    the higher ups in jetBlue will help me sort out this issue with Jessica, and we may be able to find a way to co-exist.

    Sincere Regards,

    Serge Baron




httqs!/mellgougle.caNmeNiJV7ui=.2d0=187846429e6'ryvNqOJ3TkCeaU-..904.71y86vie—pl4veertl~mld,11K16W7ae1hr950c838sim676507aa1br950c83        Pagetof7
               _N
  EEOC Form 161 111n6)                      U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                    DISMISSAL AND NOTICE OF RIGHTS
  To:    Serge R. Baron                                                                  From: Boston Area Office
         489 Battles Farm Drive                                                                John F. Kennedy Fed Bldg
         Brockton, MA 02301                                                                        Government Ctr, Room 475
                                                                                                   Boston, MA 02203



        ~                      On behalf of person(s) aggrieved whose identity is
                               CONFIDENTIAL (29 CFR §1601.7(a))
  EEOC Charge No                                   EEOC Representative                                                 Telephone iJo
                                                   Amon L. Kinsey, Jr.,
  16C-2018-02131                                   Supervisory Investigator                                            (617) 565-3189
  THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
        F—I         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

        F—I         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


        F~          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes

        ~           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                    discrimination to file your charge

        ~           The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                    information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                    the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

        Fx—1        The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

        ~           Other (briefly state)



                                                            - NOTICE OF SUIT RIGHTS -
                                                      (See the additional information attached to this form.)

  Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
` Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
  You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
  lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
  lost. (The time limit for filing suit based on a claim under state law may be different.)

 Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
 alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
 before you file suit may not be collectible.

                                                                        On behalf of the Commission



  Enclosures(s)                                                                                                              (Date Mailed)
                                                                       Feng K. An,
                                                                    Area Office Director
  cc:


            JETBLUE
            300 Terminal C
            Boston, MA 02128
Enclosure with EEOC
Form 161 (11n6)

                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This infonnation relates to filing suit in Federal or State courf under Federal law.
                      If you also plan to sue claiming violations of State law, p/ease be aware that time limits and other
                             provisions of State law may be shon`er or more limited than those described below.)


PRIVATE SUIT RIGHTS                __ Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                        the Genetic Information Nondiscrimination Act (GINA), ot the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is pru'dent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a"complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRiVATE SUIT RIGHTS                --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for vioiations thai occurrzd m3re than 2 years f3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you shouid fiie si;it
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efForts to retain an aftorney). Requests should be made well before the end of the 90-day period mentioned above.
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   AII Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  lF YOU FlLE SU1T, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFF/CE.
      FACTS ABOUT FILING AN EMPLOYMENT DISCRIMfNAT10N SUIT IN FEDERAL COURT
                          iN THE STATE OF MASSACHUSETTS

  You have reCelved a docurnetlt whlch ls the final determinat(on or odler final ac8on of the Commission. T'nis ends our handiing of
  your charge. The Commtsslon's action ls effective upon recelpt Now, you must declde whether you went to file a private lawsuit In
  court This fact sheet answers several commonly asked questions about filing a lawsuit

                                                   WHERE SHOULD I FILE MY LAWSUiT?

  Federai Dlstrict Courts have slrict ruies conceming where you may file a suit You may file a lawsuit agalnst the respondent
  (employer, union, or empioyment agency) named In your charge. The apnropriate court Iq the district court v:hich covers either the
  county where the respondent is located or the counly where the aileged act of dlscrlminatlon occurred. A lawsult can be filed at the
  follovring U.S. Dlstrict Court locatlons ln PAassachusett3:

  •      The UnitEd States Distrlct Courts for the District of Massachuaetts are located at:

                o   The John Joseph PAoakley U.S. Courthouse, 1 Courffiouse Way, Suite 2300, Boston, P,1A 02210 or by cantacflng tha
                    Clerlc of Court Offlce.at (617) 748-9152 ,
                o   Donohue Federal Bullding & Courthouse, 595 Pdaln Street, Room 502, V'lorcester, hiA 01608 a by contacting tne
                    Clerk of Court Office at (508) 929-9000
                o   Federal Building & Courthouse, 1550 hialn Sfreet, Spring8eld, Pr1A 01103 or by contacting the Clerk of Court Omce at
                    (413)785-0214

                                                     WHEN MUST t FILE MY LAWSUIT?

  Your.privale lawsuit must be filed In U.S. District Court within 90 daya of the date you receive the enclosed final actlon. Once Lhis 90
  day period Is over, unless you have riled suit, you vrill have lost your rlght to sue.

                                                           Da 1 NEED A LA4YYER?

   No, you do not need a lawyer to file a private sult. You may file a complalnt ln federal court without a lawyer which Is called a pro se
   camplalnt. Every dlsUict court has either a cieri< or staff attomey who can asslst you In filing pro se. To find out how to lile a pro se
   complaint, contact the clerk of the court having Jurisdictlon over your case who can advlse you of the appropriate person to assist you
   and of the procedures to follow, which may vary from district to dlstrict

   You may, however, wlsh to retaln a lavryer In order lo adequately protect your legal fights. ti',hether you retain a private attomey, or
   file pro se, you must file your suit In the approprlate court within 90 days of receiving this mailing.

                                         WHAT IF I WANT A LAWYER BUT CAN'T AFFORD ONE?

   If you can't aFrord a Iaveyer the U.S. Distrlct Court which has jurisdiction may assist you In obtaining a lawyer. You should consult with
   the offlce of the district court that assists pro se complainants for specific instruotions an how to seek counsel.

   Generally, the U,S. Distrlct Court charges a $350.00 filing fee to commence a lawsuit. However the courl may walve the filing fee if
   you cannot afiord to pay Jt You should ask the office of the District Cauri that assists pro ss complainants for rnfnrmation conceming
   the necessary procedure to request that the filing fee be walved.

                                                       HOW CAN I FIND A LAWYER?

   These are several attomey refen-al services operated by bar or other attomey organizafions which may be of assfslance lo you in
   finding a la'rryer to assist you In ascertaining and asserttng your tegal rights:

                           American Bar AssodaEon                                     (312) 988-5522
                           The Massachusetts Sta(e Bar Assoclation                    (617j 338-0500
                           Natfonal Employment Lawyers Association Referral Service .(212) 819-9450

   Your Counfy, City of Municipa{ Lav,yers or Bar Assodatlon may a)so be of assistance.

                                          HOW LONG WILt_ THE EEOC RETAIN MY CASE FILE?

   Generally, the Commission's rules call for your charge to be destrayed aftef 2 years from the date of a no causa determinat;on or six
   months afler other types of final actJons. If you file a suit, and wish us to retain your file for mora than the normai retentlon period,
   you or your attoney sh ould foraard a. copy of your c-ourl complaint to this office within 10 days aner you nia suit. IF YOU FILE SUIT,
   YOU OR YOUR ATTORNEY SHOULD ALSO NOTIFY THIS OFFICE WHEN THE IAWSUIT IS RESOLVED.
_!':cn ShErst
                                                                                                                               . .; .,... .
                                                                                                                                              U.S. POSTAGE >j PITNEY BGWES
EEOC
Boston Area Office
JFK Federal Building, Room 475
15 New Sudbury Street                                                                                                                         ZIP 0220;3'-'~
                                                                                                                                              02 4%Y       ~.~43~.~~~
Boston, MA 02203                                                                                                                              0000361772 JUL 3.1 21i"-~-




                        OFFICIAL BUSINESS
                   PENALTY FOR PRIVATE USE, $300



         /         ----   __..-----------..~------.__._.
         r
       ~~
        ii


                                                                  --- ---
                                                   ~=f~ : ~ ;z::
                                                              ,~..._
                                                                 :';~~=~    ~',•-
                                                                                __- .   ii"111f1.,,,~,,,,11,)'f~i.~'ll}'lJ'l~ljf f~11~1~~1~11~ ,i1,111~i'~~'




               r
